                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


THE WOLK LAW FIRM,                : CIVIL ACTION
DON GOLDSTEIN, and                : NO. 16-05632
INGRID GOLDSTEIN,                 :
                                  :
     Plaintiffs,                  :
                                  :
v.                                :
                                  :
UNITED STATES OF AMERICA          :
NATIONAL TRANSPORTATION SAFETY    :
BOARD,                            :
                                  :
     Defendant.                   :


                              O R D E R


         AND NOW, this 9th day of April, 2019, for the reasons

set forth in the accompanying memorandum, it is hereby ORDERED

as follows:

         1)    Defendant’s Motion for Summary Judgment (ECF No.

               51) is GRANTED.

         2)    Plaintiffs’ Prayer for Relief in Count II of the

               Amended Complaint (ECF No. 16) is GRANTED-in-part

               to the extent it seeks production of chain-of-

               custody documents concerning the wreckage of the

               Goldstein accident and the production for

               inspection of any pieces of wreckage in the NTSB’s

               possession.   The NTSB shall account for and make

               available any wreckage pieces over which it has
     possession or control by no later than 30 days from

     this order.

3)   Plaintiffs’ Amended Complaint (ECF No. 16) is

     otherwise DISMISSED with prejudice.

4)   The Clerk of Court shall mark this case CLOSED.


           AND IT IS SO ORDERED.


                   /s/ Eduardo C. Robreno
                   EDUARDO C. ROBRENO,    J.




                         2
